    Case 3:17-cv-01777-JPW-PT Document 248 Filed 05/21/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL FORREST,                        :       Civil No. 3:17-CV-1777
                                        :
           Plaintiff,                   :
                                        :
           v.                           :
                                        :
JOHN WETZEL, et al.,                    :
                                        :
           Defendants.                  :        Judge Jennifer P. Wilson

                                    ORDER

     AND NOW, this 21st day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

     1.    Plaintiff’s motions requesting relief from the United States
           Court of Appeals for the Third Circuit (Docs. 101, 103,
           104 and 170) are DENIED as moot.

     2.    Plaintiff’s motions to amend or supplement his Amended
           Complaint (Docs. 164, 192, 194 and 222) are DENIED IN
           PART AND GRANTED IN PART.

     3.    Plaintiff is GRANTED thirty (30) days to file a
           supplemental complaint limited to his retaliatory transfer
           claim against the Defendants.

     4.    Plaintiff’s motions to compel discovery and/or sanctions
           (Docs. 129, 143, 150, 154, 158, 159, 177, 178 and 180) are
           deemed WITHDRAWN. See Pa. M.D. Local Rule 7.5

     5.    Plaintiff’s motions for a protective order (Docs. 182 and
           184) are deemed WITHDRAWN. See Pa. M.D. Local
           Rule 7.5.
Case 3:17-cv-01777-JPW-PT Document 248 Filed 05/21/20 Page 2 of 2




6.    Plaintiff’s motions to depose Dr. Kioni (Docs. 198 and
      201) pursuant to Fed. R. Civ. P. 30 are DENIED.

7.    Plaintiff’s motion for emergency parole (Doc. 203) is
      DENIED without prejudice.

8.    Plaintiff’s motion for extension of time to complete
      discovery (Doc. 166) is DENIED without prejudice.

9.    Defendants’ joint motion for extension of time to file
      motions for summary judgment (Doc. 202) is
      DISMISSED as moot.

10.   The Commonwealth Defendants’ motion for summary
      judgment (Doc. 206) is DISMISSED without prejudice.

11.   The Medical Defendants’ motion for summary judgment
      (Doc. 210) is DISMISSED without prejudice.

12.   Plaintiff’s motions to exceed page limitation (Docs. 212
      and 229) are DISMISSED as moot.

13.   Within sixty (60) days of this Order, Plaintiff may file a
      properly supported motion to compel discovery as to any
      existing discovery disputes. Upon resolution of any such
      motion, the court will set new discovery and dispositive
      motions deadlines.

14.   If Plaintiff fails to file a timely and properly supported
      motion to compel, the Court will set new discovery
      (limited to Plaintiff’s retaliatory transfer claim) and
      dispositive motions deadlines.

                                      s/ Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania




                                  2
